Citation Nr: 0316531	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  93-19 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability of the 
spine.

2.  Entitlement to service connection for a psychiatric 
disability.


ATTORNEY FOR THE BOARD

A. R. Blackmon, Counsel


REMAND

On September 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the appropriate 
VA medical facility for the veteran to be 
afforded a VA examination by a 
psychiatrist to determine the nature, 
extent, and etiology of any psychiatric 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent psychiatric pathology found 
on examination should be noted in the 
report of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should express 
an opinion as to whether it is at least as 
likely as not that any diagnosed 
psychiatric disorder is in any way related 
to the veteran's active service (and, in 
particular, to the in-service episodes of 
treatment for an aggressive personality 
and an adolescent situational reaction in 
June 1971 and for hostility in July 1971).  
In expressing this opinion, the examiner 
should address the previous opinions 
rendered by Dr. M. Saleh in May 1999 and 
Dr. Glenn Newman at the August 2000 VA 
mental disorders examination.  

2.  In addition, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination by an orthopedist to determine 
the nature, extent, and etiology of any 
spine disability that he may have.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including x-rays, should be 
performed.   
 
The examiner should obtain from the 
veteran his detailed clinical history.  
All pertinent spine pathology found on 
examination should be noted in the report 
of the evaluation.   
 
After reviewing the veteran's claims 
folder as well as interviewing and 
examining him, the examiner should express 
an opinion as to whether it is at least as 
likely as not that any diagnosed spine 
disorder is in any way related to the 
veteran's active service (and, in 
particular, to the in-service episode of 
treatment for a cut on the back of his 
neck in July 1971).   	

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





